RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-0625-19

IN THE MATTER OF THE                 APPROVED FOR PUBLICATION
CIVIL COMMITMENT OF                             May 24, 2021
J.S., SVP 24-99.
_______________________                     APPELLATE DIVISION


           Submitted May 4, 2021 – Decided May 24, 2021

           Before Judges Yannotti, Haas, and Mawla.

           On appeal from the Superior Court of New Jersey,
           Law Division, Essex County, Docket No. SVP-24-99.

           Joseph E. Krakora, Public Defender, attorney for
           appellant J.S. (Joan D. VanPelt, Designated Counsel,
           on the brief).

           Gurbir S. Grewal, Attorney General, attorney for
           respondent State of New Jersey (Melissa H. Raksa,
           Assistant Attorney General, of counsel; Stephen
           Slocum, Deputy Attorney General, on the brief).

     The opinion of the court was delivered by

MAWLA, J.A.D.

     J.S. appeals from a September 6, 2019 order finding he continued to be a

sexually-violent predator who must be civilly committed in the Special

Treatment Unit (STU) under the Sexually Violent Predators Act (SVPA),

N.J.S.A. 30:4-27.24 to -27.38. We affirm.
      We previously described J.S.'s history of serious sexual offenses leading

to his sentence to the Adult Diagnostic & Treatment Center (ADTC) in 1994,

subsequent commitment to the STU in 1999, and continued commitment after

various annual reviews from 2002 through 2014, as follows:

                  In 1986, J.S. caused a four-year-old girl to lick
            his penis and caused her six-year-old brother to
            engage in sexual conduct. J.S. pled guilty to second-
            degree sexual assault, N.J.S.A. 2C:14-2(b), and was
            sentenced to four years of probation.

                   Also in 1986, J.S. repeatedly forced a four-year-
            old boy to perform fellatio on him, and threatened to
            come back and kill him. In 1992, the boy revealed
            J.S.'s conduct. In 1994[,] J.S. pled guilty to first-
            degree aggravated sexual assault, N.J.S.A. 2C:14-2(a),
            third-degree terroristic threats, N.J.S.A. 2C:12-3(a),
            and third-degree witness tampering, N.J.S.A. 2C:28-
            5(a), and was sentenced to seven years in the . . .
            ADTC[].

                   Meanwhile, in 1994 J.S. took pictures of a nude
            fifteen-year-old girl. He pled guilty to second-degree
            and fourth-degree endangering the welfare of a child,
            N.J.S.A. 2C:24-4(b)(3) and (b)(5)(b), and fourth-
            degree criminal sexual conduct, N.J.S.A. 2C:14-3(b),
            and was sentenced to seven years in prison. The two
            seven-year terms were concurrent.

            [In re Civ. Commitment of J.S., No. A-3665-14 (App.
            Div. Aug. 27, 2018) (slip op. at 1-2).]

      At the hearing leading to the prior appeal, the State presented two expert

witnesses, Dr. Indra Cidambi and Dr. Tarmeen Sahni, who testified J.S.'s

"mental conditions predispose J.S. to commit acts of sexual violence." Id. at 3.

                                                                         A-0625-19
                                       2
Dr. Cidambi testified J.S. had "pedophilic disorder; unspecified paraphilic

disorder; and an unspecified personality disorder with antisocial features. She

found they affect him emotionally, cognitively, or volitionally." Ibid. Dr.

Sahni similarly testified, while J.S. refused her interview, "his file showed he

ha[d] pedophilia, [was] sexually attracted to both genders, non-exclusive type;

paraphilia, not otherwise specified, with non-consent and sadistic features; and

personality disorder, not otherwise specified, with schizotypal and antisocial

traits." Ibid. J.S.'s expert witnesses testified he had "pedophilic disorder, non-

exclusive type, [was] sexually attracted to both genders; conversion disorder;

. . . personality disorder, not otherwise specified[;] . . . and bipolar disorder

with strong indication of schizotypal personality disorder." Id. at 3-4. All

experts agreed "as a result of his mental abnormalities or disorders, J.S. has

serious difficulty controlling sexually violent behavior, and that it was highly

likely he would reoffend if released." Id. at 4.

      We noted J.S. did "not dispute that he satisfied the statutory standard for

continued civil commitment." Id. at 6. Rather, he argued "the State failed to

provide effective treatment . . . as required by the SVPA and the New Jersey

Supreme Court, allowing J.S. to languish for fifteen years without proper

psychiatric care"; "he fear[ed] for his safety at the STU due to the severe abuse

that J.S. has testified he suffered"; and "the trial court found that he has not



                                                                           A-0625-19
                                        3
made any progress in his treatment . . . and he is unlikely to make any progress

in the future, rendering his continued commitment . . . punitive and

unconstitutional." Id. at 4.

      We concluded as follows:

                   If J.S.'s complaints were inadequate to justify
            his transfer to [the Ann Klein Forensic Center, a less
            restrictive environment than the STU], they are
            certainly inadequate to justify his release into the
            community.       . . . Security concerns should be
            addressed to the appropriate authorities, but they are
            not a basis under the SVPA for releasing J.S. into the
            community when it is highly likely that that he will
            commit new acts of sexual violence if released.

            [Id. at 20.]

      This appeal arises from an annual review hearing pursuant to N.J.S.A.

30:4-27.35 and 27.32(a), which occurred over two days in August 2019. The

State presented expert testimony from Dean DeCrisce, M.D. and J.S. also

testified, against his attorney's advice. J.S. stipulated to the admissi on of the

Treatment Progress Review Committee (TPRC) report prepared by Zachary

Yeoman, Psy.D., who did not testify. Dr. DeCrisce offered detailed testimony

elaborating on J.S.'s history, including allegations of repeated conduct similar

to the offenses leading to his conviction and commitment, stating:

            [O]ne of them occurred in March 1994, where . . . this
            family contacted the police. [J.S.] called and a police
            report was made, and there was a discussion of setting
            up some type of taping of further phone conversations

                                                                           A-0625-19
                                        4
when [J.S.] stopped making the calls and eventually
the mother of the girl decided not to pursue the
complaint.

       But he had called a family under the ruse of
asking for an older daughter who no longer lived
there, and he ended up speaking to a [fifteen]-year-old
girl, and kept her on the phone for four hours, talking
about sexual matters, vulgar sexual matters, where he
asked her to . . . define various sexual terms which are
quite vulgar — what is a hand job? What's her
understanding of fingering and all kinds of other
obscene and offensive contact that she did not want to
participate in, but she was intimidated or afraid of
[J.S.] and never got off the phone. He tried to
proposition her. It wasn't just a sexual crank call, if
you will. He was trying to set it up to engage with
her. He said we'll have sex together. I'll take it slow.
I'll stop if you're in pain. I'll take you to get birth
control pills. I'll always be there for you. And called
her a few other times. And like I said, this ended up
with a written police report, written victim statement,
but the mother declined to sign a complaint and it
didn't go forward.

      And then a very substantial and significant note
that does lead to further consideration of sadistic
elements in [J.S.'s] arousal, when they had arrested
him for . . . [having pictures of child pornography] in
[a] lockbox, there were also a few credit cards and a
license belonging to a particular woman, C.G. They
identified and contacted this woman, and she spoke to
them . . . .

      . . . She said she dated [J.S.] for three years, that
she had lived with [J.S.] for one year in his brother's
home, and that he . . . beat her and repeatedly forced
her to engage in . . . sex against her will on at least
[twenty-five] occasions. . . . [O]n one . . . particularly
unusually cruel occasion he had . . . threatened her at

                                                              A-0625-19
                            5
            knife point to [fellate] a dog, and said ["]if you don't
            do it[,] I'm going to kill you.["] And she refused to do
            it. . . . [T]his was happening in the home where he
            lived with his father. He got called upstairs by his
            father for an unrelated issue, and he said when I come
            back if you haven't killed yourself I will. And she
            reported that she took an overdose to kill herself and
            ended up in the hospital because she was afraid of
            [J.S.].

                  She said that [J.S.] used her as a means to an
            end[], and as long as he was getting his needs met[,]
            he didn't care about anything else.

                  ....

            [T]hey did not charge [J.S.] with these reported
            offenses. . . . But once again . . . police [had] taken
            [a] statement, and [this incident] appears to be kind of
            bizarre and cruel, somewhat in line to the offense that
            he actually was convicted of in terms of threatening
            the boy.

      Dr. DeCrisce testified that, unlike other pedophiles, J.S.'s history was

particularly different and sadistic because

            ultimately [J.S.] has these offenses against three
            children occurring within a similar period of time
            when he's [eighteen] years old. One of them is
            particularly an unusually cruel and even sadistic,
            urinating on the child in the trash can, and threatening
            to kill him, very unusual, even bizarre.

                  ....

                  . . . I've seen hundreds and hundreds of sex
            offenders, maybe done a thousand evaluations here
            over many years. That's not the typical interaction
            with a child to terrorize and humiliate a child. Most

                                                                       A-0625-19
                                        6
            child offenders . . . aren't seeking in their own minds
            to purposely hurt the children. They're seeking to get
            their needs met in some distorted way, but they're not
            out to purposely hurt the child. Peeing in a trash can
            [on] the child[,] . . . kicking him in the groin, I mean,
            that's sadistic in nature. . . . I didn't ultimately give
            him the diagnosis of sexual sadism, but I understand
            that that is certainly a sadistic interaction.

      Dr. DeCrisce explained that during his time in the STU, J.S. "had

repeated allegations of sexual misconduct in some way or another, mostly

related to phone use." Up until 2017, J.S. allegedly "repeatedly . . . call[ed]

children . . . in other states, asking women about their children." He was also

accused of making multiple harassing sexual phone calls to women, some of

whom complained to the STU.

      For example, he called a motel, engaged in a conversation with a woman

who answered, turned the conversation sexual and then "ask[ed] her repeatedly

about her [fourteen]-year-old daughter."       He also engaged in a "Bible

correspondence course," in which he had a follow-up phone call with a female

member. He made "unusually uncomfortable remarks towards her and her

friends, sexual in nature, asking them various personal questions . . . ." He

requested she send a television to him in the STU and when the woman

refused, "he sent her . . . a letter that was . . . hateful, verbally assaultive

towards her, that appeared that he had urinated on it." He also allegedly gave

the woman's information to a realtor, who contacted her to sell her home and

                                                                         A-0625-19
                                       7
sent her "odd magazine subscriptions that she did not order." Staff members

also found him in possession of "sexually provocative information regarding

telephone sex lines, implying that children or teenagers were involved."

      Dr. DeCrisce testified he discovered numerous websites registered to

J.S. One website's Facebook account stated: "[O]ur world vision is to make

us a household name nationwide by assisting individual females and every

single mom . . . or every single mom across the country in development of a

healthier faith-based, God-fearing community." Dr. DeCrisce inferred J.S. is

"using [the online platforms] as a tool to get women to call him, to contact him

in some way so that he can have an easy access to people to harass." Dr.

DeCrisce described these institutional infractions by J.S. as "significant"

because he committed them even "while there are people watching [and] . . .

monitoring him . . . ."

      Further,

            although he denies it, he has been an incredibly
            sexually driven individual to repeatedly engage in
            these sexually motivated, harassing and even odd and
            somewhat sadistic phone calls over many years while
            he's been at the STU in a controlled environment,
            despite the fact that they have removed his telephone
            restrictions or tried to limit them on many, many
            occasions for which then [J.S.] responded by having
            hunger strikes, threatening and doing other bizarre
            things, spreading feces in his room, urinating under
            the door, very odd stuff, bizarre, bizarre stuff.



                                                                           A-0625-19
                                       8
                  So it shows me that he's driven to perform these
           deviant acts despite the fact that he is here at the STU,
           they're trying to treat him, and he's rejected essentially
           all sex offender treatment for the most part, or [ninety-
           five] percent of it for the time that he's been here.

     Dr. DeCrisce classified J.S. as a "treatment refuser," explaining STU's

attempts to encourage him to engage treatment, including removing him from a

standard process group and enrolling him in a mental health wellness group,

which served those with psychiatric or severe mental health problems. He

explained that when J.S. attended these group sessions at the STU, he showed

"some empathy toward others in that context," but

           his treatment course has been riddled by drama,
           repeated MAP[1] placements, assaults, allegations of
           assaults, hunger strikes, threats, manipulations,
           repeatedly over years and years and years. He's been
           at the STU for almost [twenty] years. I believe he's
           completed two modules, maybe three, one of which
           was pass/repeat, meaning he showed up, he did the
           work, but they felt he didn't learn the material and he
           needed to take it again. He's done no programmatic
           written requirements.

                 He has never . . . consistently attended self-help
           groups, and he has never met the recommendations of
           the TPRC or his treaters. He has remained in Phase 1
           most of the time at the STU. He was elevated, I
           believe in 2017, to Phase 2 because between
           something happened to [J.S.]. . . . So in . . . 2017 to
           2018 he gave his greatest effort in treatment, which

1
  This stands for Modified Activity Program, which the judge understood to be
a status akin to "a form of discipline."


                                                                        A-0625-19
                                       9
      was great. . . . [T]hey elevated him or advanced him
      to Phase 2 of treatment, thinking . . . something has
      happened for him and he's starting to participate in
      treatment.

             But then at the end of that year he started
      becoming disruptive in groups, laughing at other
      residents when they would share, writing a bunch of
      crazy appearing documents . . . containing
      significantly racist remarks and alleging that he was
      the subject of anti-Semitism and Jewish hate, and they
      ultimately put him on treatment probation and then
      pulled him out of the process group and put him into
      the mental health wellness group as I explained. . . .
      His last MAP placement was in 2018, briefly, after he
      alleged an officer assaulted him.

            ....

              [The numerous infractions] . . . gives testament
      to the nature of his personality structure and
      personality disorder, which has just been unremitting,
      . . . relentless, rigid and unchanging. He continues to
      do the same stuff that it appears to me that he was
      doing at the ADTC, as if nothing had changed in all
      these years. [Other treatment providers reported] . . .
      every interaction with [J.S.] is some type of
      negotiation, where he's fighting, manipulating for
      something. Everything. Whether it's in group. So
      he's been very difficult to treat. He's been brought up
      in administrative meetings which I have been part of
      for many years as a conundrum as to how to approach
      the treatment for [J.S.], once again because we don't
      want to have somebody languish in here.

Dr. DeCrisce concluded, if J.S. had

      put [his energy] into his sex offender treatment in
      earnest he would have been out of here a long time
      ago, I believe, or at least he certainly had the potential

                                                                   A-0625-19
                                 10
            to be out of here. But he has been so focused on
            fighting, fighting for small entitlements, little things,
            to win, so to speak, little battles that he picks from
            time to time, that give him some satisfaction in life,
            that he has focused more on his short term desires and
            enjoyment than he has on the long term goal, which
            should be to get out of here.

      Dr. DeCrisce testified regarding J.S.'s scores on the psychological

testing, his clinical presentation, prognosis, and risk for re-offense—all of

which the trial judge described in detail in his decision.        J.S.'s primary

diagnosis was unspecified paraphilic disorder with pedophilic, coercive,

hebephilic,2 and sadistic features. The second diagnosis was other specified

paraphilic disorder, otherwise known as telephone scatalogia, which involves

"making repeated sexually harassing and arousing phone calls to unsuspecting

individuals despite troubles, sanctions, things of that nature."        Third, Dr.

DeCrisce diagnosed J.S. with an unspecified personality disorder, with

"elements of schizotypal personality disorder, antisocial personality disorder,

and paranoid personality disorder." The fourth diagnosis was for "possible"

post-traumatic stress disorder (PTSD), stemming from a 2000 incident during


2
   "Hebephilia refers to a sexual preference in pubescent children, typically
ages [eleven to fourteen]. In hebephilia, the focus of the sexual interest is on
girls or boys who are just beginning to show secondary sex characteristics."
Skye Stephens & Michael C. Seto, Hebephilic Sexual Offending, SEXUAL
OFFENDING: PREDISPOSING ANTECEDENTS , ASSESSMENTS AND MANAGEMENT
29-43 (Amy Phenix & Harry M. Hoberman eds., 2016).


                                                                            A-0625-19
                                       11
which he was assaulted and hospitalized with a jaw and skull fracture.

However, Dr. DeCrisce could not verify J.S.'s reported symptoms of PTSD

because of his history of exaggerating and concluded this diagnosis did not

"particularly relate to his risk, per se."

      Dr. DeCrisce testified these diagnoses "substantially increase[ J.S.'s] risk

to sexually reoffend" because they contribute to "impulsivity, poor problem

solving abilities, social discord and conflict which inhibit or interfere with his

ability to meet his intimacy needs in an appropriate manner." Dr. DeCrisce

opined J.S.'s prognosis and chances for improvement were limited. He stated:

             I am under no illusion . . . that [J.S.] is going to
             completely drastically change his treatment focus and
             become a treatment star at the STU.

                    ....

                    . . . I don't think people change like that. I just
             don't think it works that way, unfortunately. But I do
             think that he is capable of participating more than he
             has in the past, and he can probably achieve some
             basic behavioral stability and some basic treatment
             understanding that may be adequate enough for his
             treatment providers, the TPRC, [and] myself at some
             future time to mitigate his risk.

Dr. DeCrisce concluded because J.S.'s personality disorders are not the type to

"spontaneously remit," and he has not "had enough treatment . . . at the STU in

order to be able to adequately control [his] impulses," J.S. has a "[v]ery high"

likelihood of reoffending if released.

                                                                           A-0625-19
                                             12
      During a recess, while J.S.'s counsel was outside the courtroom, J.S.

asked the trial judge if he could give him a letter. The judge informed J.S.

"[he] would not accept [the letter] unless [J.S.'s attorney] gave it to [the judge

after the attorney had] . . . an opportunity to review it." When J.S.'s counsel

returned to the courtroom he stated J.S. indicated he wanted to submit the

letter, but "made it clear to [counsel] that he [did] not want [counsel] to read it

prior to submitting it to the [c]ourt." Counsel informed the court he advised

J.S. he did not think that was a "sound legal strategy, but nonetheless he is

choosing to do that," against counsel's advice.        The judge confirmed J.S.

understood "if [the judge] look[ed] at that letter and . . . interpret[ed] it fairly

as something supporting continued civil commitment, [he could] very well use

that letter [as evidence]." The letter was admitted into evidence.

      J.S. then testified claiming his twenty-year commitment was "illegal,"

the product of disparate treatment and "anti-Semitic discrimination hate crime

at multiple levels." He argued the STU "forc[ed]" him into group treatment

and a "one size fits all" treatment violated the SVPA, which requires

"appropriately tailored" treatment. He testified he "only do[es] good in one-

on-one" treatment, which he requested, but was denied. He claimed he was the

victim of "three anti-Semitic hate crimes" during the commitment, including

two assaults and a sexual assault. He also testified he suffered a heart attack,



                                                                             A-0625-19
                                        13
his doctor informed him he had "a year or two" to live, and he did not want to

die in the STU.

      During summations, J.S.'s counsel argued although J.S. had "a lot of

disciplinary infractions[,]" the court should focus on the sexually violent

offenses.     Counsel argued that during the twenty-five years J.S. has been

confined, "[h]e has not engaged in any behavior that would be considered a

sexually violent offense or an attempt at a sexually violent offense, despite

access to a victim pool . . . ." Counsel also noted "there [were] five years

where [J.S.] was in the community where he did not engage in any behavior

that was a sexually violent offense." Addressing the allegations of harassment

raised in Dr. DeCrisce's testimony, counsel argued confinement was not the

appropriate remedy because "[i]f [J.S.] engages in the type of harassing

behavior that he . . . is alleged to have engaged in" he could be criminally

prosecuted.     Counsel argued J.S. should be released because his medical

conditions are "accelerating the end of his life."

      The trial judge issued a nineteen-page written decision, which outlined

the evidence and the arguments we described above. Regarding J.S.'s letter,

the judge noted it was approximately "fifty pages of written material, including

questionnaires with his answers and a family tree of his paternal and maternal

families." The judge noted the document was handwritten, "illegible," and



                                                                         A-0625-19
                                        14
included margin notes and "interlineations." The document was addressed to

judiciary and elected officials, and the Attorney General, and requested the

trial judge communicate with the judge who sentenced him. The document

also included a letter written to another judge accusing the Office of the Public

Defender of "seriously 'Anti-[Semitic'] and unethical practice [and] numerous

violations under [the] RPC[s]" and "aid[ing] and abett[ing]" the Department of

Health.

      The trial judge credited Dr. Yeoman's report and Dr. DeCrisce's

testimony. However, the judge stated he was not "heavily rely[ing] on the

actuarial data assembled by the experts" from the psychological testing, noting

it was "simply a factor" for consideration.

      The judge focused on J.S.'s lack of effort to embrace the treatment

opportunities and stated:

            That J.S. has wasted nearly twenty years of time
            railing against the system, religious hatred, and the
            STU and attorneys commissioned to represent
            residents is profane. As the professionals expressed,
            had he devoted the amount of energy to his own
            personal improvement that he did to claiming that the
            system is corrupt, he probably would have been
            released fifteen years ago.

      Despite J.S.'s treatment refusal, the judge found "[a]n important

mitigating factor is J.S.'s changed attitude toward treatment, beginning in

2017." However, the judge concluded the change was

                                                                          A-0625-19
                                       15
            outweighed by the limited progress that J.S. has made
            in treatment and self-understanding; his poor self-
            regulation; his lengthy disengagement from treatment,
            which accounts more for his placement in Phase 2
            than anything else; the nature and extent of his acting
            out; his refusal to address his medical conditions in
            anything but a cursory manner; and his general
            presentation (exemplified by the material which he
            submitted to the court . . .).

The judge found "[t]hese circumstances do not justify lowering J.S.'s risk of

sexually offending at this time."

      The judge concluded "[t]he State has proven by clear and convincing

evidence that J.S. is highly likely to reoffend sexually if released from the

STU; it is highly likely that, if released, J.S. will have serious difficulties in

controlling sexually harmful behavior and will reoffend." The judge continued

J.S.'s commitment to the STU.

      J.S. raises the following arguments on this appeal:

            COUNSEL      PROVIDED          INEFFECTIVE
            ASSISTANCE BY STIPULATING TO THE
            ADMISSION OF THE T.P.R.C. REPORT, BY
            FAILING TO PROVIDE NOTICE THEN FAILING
            TO RAISE THE ISSUE WHETHER THE S.T.U.
            WAS PROVIDING APPROPRIATE TREATMENT
            AND FAILING TO CONDUCT A DIRECT
            EXAMINATION OF J.S. AT THE ANNUAL
            REVIEW HEARING. (Not Raised Below).




                                                                           A-0625-19
                                       16
                                         I.

        "The scope of appellate review of a trial court's decision in a

commitment proceeding is extremely narrow." In re J.P., 339 N.J. Super. 443,

459 (App. Div. 2001) (citing State v. Fields, 77 N.J. 282, 311 (1978)). "The

reviewing judge's determination should be accorded 'utmost deference' and

modified only where the record reveals a clear abuse of discretion." Ibid.

(quoting Fields, 77 N.J. at 311). This is because "[t]he judges who hear SVPA

cases generally are 'specialists' and 'their expertise in the subject' is entitled to

'special deference.'" In re Civ. Commitment of R.F., 217 N.J. 152, 174 (2014)

(quoting In re Civ. Commitment of T.J.N., 390 N.J. Super. 218, 226 (App. Div.

2007)). Therefore, we "give deference to the findings of trial judges because

they have the 'opportunity to hear and see the witnesses and to have the feel of

the case, which a reviewing court cannot enjoy.'"          Ibid. (quoting State v.

Johnson, 42 N.J. 146, 161 (1964)).

        We "should not modify a trial court's determination either to commit or

release an individual unless 'the record reveals a clear mistake.'" Id. at 175

(quoting In re D.C., 146 N.J. 31, 58 (1996)). "So long as the trial court's

findings are supported by 'sufficient credible evidence present in the record,'

those findings should not be disturbed." Ibid. (quoting Johnson, 42 N.J. at

162).



                                                                              A-0625-19
                                         17
                                       II.

      J.S. argues he did not receive effective representation from his attorney,

which prejudiced the outcome of the hearing. He notes there is no precedent

applying Strickland v. Washington, 466 U.S. 668 (1984) and State v. Fritz, 105

N.J. 42 (1987) within the context of an SVPA commitment proceeding.

      J.S. argues the "paramount" issue was the fact the treatment offered by

the STU was "inadequate and inappropriate."        He claims his counsel was

ineffective for not giving notice that J.S. intended to raise this issue. He also

claims counsel was ineffective for stipulating Dr. Yeoman's report into

evidence, thereby waiving cross-examination, leaving "sufficient evidence to

sustain the State's burden unchallenged."        J.S. asserts counsel's errors

prevented him from proving "that despite a very mixed treatment trajectory,

J.S. had command over several areas of treatment and had articulated to the

[TPRC] the reasons why he felt he could not succeed in group sessions and

needed to have individual treatment." J.S. further argues that after he testified

that he was not receiving proper treatment, his counsel should have asked for a

recess to "discuss with J.S. what he intended to say and to prepare some sort of

focused direct examination" rather than permitting J.S. to testify in narrative

fashion.




                                                                          A-0625-19
                                       18
      Our Supreme Court has held "[c]ivil commitment for any purpose

constitutes a significant deprivation of liberty that requires due process

protection." In re Commitment of W.Z., 173 N.J. 109, 125 (2002) (quoting

Addington v. Texas, 441 U.S. 418, 425 (1979)). Therefore, "[t]he individual

who is the subject of the [commitment] hearing has the right to notice of the

hearing, the right to present evidence and the right to be represented by

counsel." In re S.L., 94 N.J. 128, 137 (1983). N.J.S.A. 30:4-27.14(a) states:

"A person subject to involuntary commitment to treatment has the . . . right to

be represented by counsel or, if indigent, by appointed counsel . . . ."

      The right to counsel exists under the Sixth Amendment of the United

States Constitution and article I, paragraph 10 of the New Jersey Constitution,

and encompasses the right to adequate legal advice. Strickland, 466 U.S. 686;

Fritz, 105 N.J. 58. There is a strong presumption counsel "rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment."      Strickland, 466 U.S. at 690.        Further, because

prejudice is not presumed, Fritz, 105 N.J. at 52, the party asserting an

ineffective assistance of counsel claim must demonstrate "how specific errors

of counsel undermined the reliability" of the proceeding. United States v.

Cronic, 466 U.S. 648, 659 n.26 (1984).




                                                                           A-0625-19
                                        19
      Our Supreme Court has adopted the Strickland/Fritz test in other

contexts. See N.J. Div. of Youth & Fam. Servs. v. B.R., 192 N.J. 301, 307

(2007) (holding a litigant in a termination of parental rights case must

demonstrate that "(1) counsel's performance must be objectively deficient —

i.e., it must fall outside the broad range of professionally acceptable

performance; and (2) counsel's deficient performance must prejudice the

defense."); see also In re Adoption of a Child by C.J., 463 N.J. Super. 254,

261 (App. Div. 2020) (applying the aforementioned factors in consideration of

appellate counsel's representation in a contested adoption case.). There is no

precedent applying Strickland/Fritz to commitment proceedings of the sort in

this case. Because commitment proceedings affect the fundamental liberty

right of the individuals subject to them, and given the law expressly recognizes

the right to counsel in these cases, Strickland/Fritz clearly applies.

      Initially, we note that claims of ineffective assistance of counsel may be

raised on direct appeal or on a post-judgment motion in the trial court. See

B.R., 192 N.J. 309.        Therefore, within the context of a commitment

proceeding, such claims may be raised on an appeal from a commitment order,

or an order continuing commitment. However, we will only consider such

claims if the record is sufficient to address them, which is the case here.




                                                                         A-0625-19
                                        20
Otherwise, a claim for ineffective assistance of counsel must be raised to the

trial court in the first instance. Id. at 310-11.

      We reject J.S.'s ineffective assistance of counsel arguments because they

fail to meet either prong of Strickland/Fritz. J.S.'s counsel was not ineffective

for stipulating Dr. Yeoman's report into evidence.            The report provided

historical background and was not the primary evidential source relied upon by

the court to continue J.S.'s commitment.            Rather, the State relied on Dr.

DeCrisce's testimony, who had access to the same data and background

materials as Dr. Yeoman and conducted his own investigation and drew his

own conclusions. J.S.'s counsel cross-examined Dr. DeCrisce.

      Importantly, the judge's        findings focused on J.S.'s refusal to

meaningfully participate in the treatment services offered at the STU. Given

J.S.'s long history of refusal to accept treatment, his counsel would not have

aided his cause by cross-examining Dr. Yeoman whose report contained

evidence of J.S.'s non-compliance with treatment.             Therefore, under the

circumstances, counsel's decision to stipulate Dr. Yeoman's report into

evidence rather than adduce harmful testimony was a strategic decision not

ineffective assistance of counsel.

      We are similarly unconvinced the mode of J.S.'s testimony prevented

him from explaining to the court why group treatment was unsuccessful or that



                                                                             A-0625-19
                                         21
counsel erred by not giving notice of J.S.'s intentions to address this issue. At

the outset, we note J.S.'s decision to testify was not preplanned, but

spontaneous. Nonetheless, not only did J.S. succeed in presenting his views in

writing for the court to consider, but he also testified at length without

objection from the State. We are unpersuaded this prejudiced the outcome

because the record shows the trial judge carefully listened to J.S.'s testimony

and asked him follow up questions.

      Moreover, counsel's summation addressed the import of the points raised

in J.S.'s testimony and the examination of Dr. DeCrisce, namely, that: J.S.'s

infractions in the STU did not prove a high likelihood to reoffend; he was

offense free while living in the community; and the court should consider his

medical history and order his release. Furthermore, the judge's opinion shows

he considered the salient portions of J.S.'s testimony, including the arguments

relating to the nature of the treatment he was receiving, the evidence he

presented, in addition to his counsel's arguments in favor of release.

      For these reasons, there was no prima facie showing of ineffective

assistance of counsel under Strickland/Fritz.         The record clearly and

convincingly established J.S. is highly likely to reoffend if released and his

continued commitment to the STU is appropriate.




                                                                          A-0625-19
                                       22
Affirmed.




                 A-0625-19
            23